

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is entered into as of May 6, 2007,
by and between Hana Biosciences, Inc., a Delaware corporation with an office at
7000 Shoreline Court, Suite 370, South San Francisco, California 94080 (the
“Company”), and Steven R. Deitcher, residing at 904 Bromfield Road, San Mateo,
California 94402 (the “Executive”).
 
RECITALS:
 
WHEREAS, the Company desires to employ the Executive as Executive Vice
President, Development and Chief Medical Officer of the Company and the
Executive desires to serve the Company in that capacity, all upon the terms and
subject to the conditions contained in this Agreement.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
1.  Employment. The Executive will be employed by the Company and shall serve as
Executive Vice President, Development and Chief Medical Officer of the Company
and shall perform, subject to the direction of the Chief Executive Officer of
the Company, such services and duties as are customarily performed by a vice
president of development and/or chief medical officer of a similarly situated
biotechnology company (the “Services”). The Executive shall also have such other
powers and duties as may be from time to time prescribed by the Chief Executive
Officer or the Board of Directors of the Company (the “Board”), provided that
the nature of the Executive’s powers and duties so prescribed shall not be
inconsistent with the Executive’s position and duties hereunder. The Executive
hereby accepts such employment and agrees to render the Services. Further, the
Company will use its reasonable best efforts to transition Executive’s role with
the Company to its Chief Operating Officer during 2007, subject to successfully
recruiting satisfactory personnel to the Company’s clinical functions.
 
2.  Term. The Executive's employment under this Agreement shall commence May 21,
2007 (the “Effective Date”) and continue for a three-year period ending on May
21, 2010 (the “Initial Term”), unless sooner terminated pursuant to Section 8 of
this Agreement. Notwithstanding the foregoing and subject only to the Company’s
obligations under Section 9 hereof, Executive understands that nothing in this
Agreement is intended to modify Executive’s at-will employment with the Company
and the Company makes no guarantee, or express or implied contract, of definite
or continued employment with the Company. Notwithstanding anything to the
contrary contained herein, the provisions of this Agreement governing protection
of the Company’s Confidential and Proprietary Information (as defined in Section
5(a) hereof) shall continue in effect as specified in Section 5 hereof and
survive the expiration or termination of this Agreement. This Agreement may be
renewed for one or more additional one year periods (each, an “Additional Term”
and, together with the Initial Term, the “Term”) if the Company and the
Executive agree in writing on the terms of such renewal not less than 30 days
prior to the end of the then current Term. If the Company and the Executive have
not agreed on the terms of such renewal prior to such date, this Agreement shall
terminate at the end of the then current term (a “Non-Renewal Event”).
 
1

--------------------------------------------------------------------------------


 
3.  Best Efforts; Place of Performance.
 
(a)  During the Term, the Executive shall devote substantially all of his
business time, attention and energies to the business and affairs of the
Company and shall use his best efforts to advance the best interests of the
Company and shall not during the Term be actively engaged in any other business
activity, whether or not such business activity is pursued for gain, profit or
other pecuniary advantage. Notwithstanding the foregoing, with the prior written
consent of the Company, Executive may serve as a member of boards of directors
and/or scientific advisory boards of other organizations not affiliated with the
Company; provided, however, that the business or activities of any organization
on which Executive proposes to serve as a director and/or scientific advisor
shall not compete with, or be likely to compete with, the Company’s Business (as
defined in Section 6(a) below) and such service by Executive shall not
interfere, or be likely to interfere, with the performance by Executive of the
Services to be performed hereunder. In addition, Executive may spend up to two
weeks of transition time with Nuvelo, Inc. following commencement of employment
with Company.
 
(b)  The duties to be performed by the Executive hereunder shall be performed
primarily at the principal office of the Company in South San Francisco,
California, subject to reasonable travel requirements on behalf of the Company,
or such other place as the Board may reasonably designate. Notwithstanding the
foregoing, Executive acknowledges that the Company may be relocated to another
location within the San Francisco Bay Area.
 
4.  Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:
 
(a)  Base Salary. During the Term, the Company shall pay the Executive an annual
base salary (the “Base Salary”), which shall initially be equal to $380,000 per
year. The Base Salary shall be paid in accordance with the Company’s normal
payroll practices. The Base Salary will be reviewed by the Board no less
frequently than annually and may be increased, but not decreased, from the
amount set forth above in this paragraph (a).
 
(b)  Signing Bonus. Within five (5) business days of the Effective Date, the
Company shall pay to Executive the sum of $75,000, which amount represents an
immediate signing bonus.
 
(c)  Discretionary Bonus. At the sole discretion of the Board, the Executive may
receive an additional annual bonus (the “Discretionary Bonus”) in an amount
targeted at 40% of his then current Base Salary, based upon his performance on
behalf of the Company during the prior year; provided, however, that for 2007
Executive shall be guaranteed a bonus of at least 40% of his Base Salary, which
amount shall be paid no later than 3 months after the end of 2007. In addition,
the Board shall annually review the Discretionary Bonus to determine whether an
increase in the amount thereof is warranted.
 
(d)  Stock Option. As additional compensation for the Services, the Company
shall grant to Executive an option to purchase 400,000 shares (the “Option
Shares”) of the Company’s Common Stock at a price per share equal to the last
closing sale price of the Company’s Common Stock on the trading day immediately
preceding the Effective Date (the “Option”). The Option shall (i) be governed by
the Company’s 2004 Stock Incentive Plan (the “Plan”); (ii) vest in three
installments of 133,334, 133,333 and 133,333 shares on each of the first, second
and third anniversaries of the Effective Date, respectively; (iii) be
exercisable for 10 years from the date of grant; and (iv) remain exercisable for
90 days from the date that the Employee is no longer an employee of the Company.
 
2

--------------------------------------------------------------------------------


 
(e)  Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 4. 
 
(f)  Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.
 
(g)  Other Benefits. The Executive shall be entitled to all rights and benefits
for which he shall be eligible under any benefit or other plans (including,
without limitation, dental, medical, medical reimbursement and hospital plans,
pension plans, employee stock purchase plans, profit sharing plans, bonus plans
and other so-called “fringe” benefits) as the Company shall make available to
its senior executives from time to time.
 
(h)  Vacation. The Executive shall, during the Term, be entitled to vacation of
three non-consecutive weeks per annum, in addition to public holidays observed
by the Company. The Executive shall be entitled to accrue up to five weeks of
vacation (the “Accrual Cap”), but once the Executive reaches such an Accrual
Cap, further accrual shall be capped until Executive reduces the amount of
accrued vacation below the Accrual Cap.
 
(i)  Indemnification. The Company will indemnify the Executive to the fullest
extent permitted by its charter and by-laws and by applicable law against all
costs, charges and expenses, including, without limitation, attorneys’ fees,
incurred or sustained by the Executive in connection with any action, suit or
proceeding to which the Executive may be made a party by reason of being an
officer, director or employee of the Company. In connection with the foregoing,
the Executive will be covered under any liability insurance policy that protects
other officers of the Company.
 
5.  Confidential Information and Inventions.
 
(a)  The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, the Executive agrees to keep confidential and not disclose or make
accessible to any other Person (as defined in Section 6(a) below) or use for any
purpose other than in connection with the fulfillment of his duties under this
Agreement, any Confidential and Proprietary Information (as defined below) owned
by or received by the Company or any of its affiliates. “Confidential and
Proprietary Information” shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, formulas
and related concepts, business plans (both current and under development),
promotion and marketing programs, trade secrets, or any other confidential or
proprietary business information relating to development programs, costs,
revenues, marketing, investments, forecasts, projections, sales activities,
promotions, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of the Company or of any affiliate or
client of the Company. The Executive expressly acknowledges the trade secret
status of the Confidential and Proprietary Information and that the Confidential
and Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees (i) not to use any such Confidential and
Proprietary Information for himself or others and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during his employment by the Company, except as required in the execution
of the Executive’s duties to the Company. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon request and in any event immediately upon termination of
employment.
 
3

--------------------------------------------------------------------------------


 
(b)  Except with prior written authorization by the Company, the Executive
agrees not to disclose or publish any of the Confidential and Proprietary
Information, or any confidential, scientific, technical or business information
of any other party to whom the Company or any of its affiliates owes an
obligation of confidence, at any time during or after his employment with the
Company.
 
(c)  The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works, except for such works that are protected
under California Labor Code Sections 2870-2872 (“Inventions”), initiated,
conceived or made by him, either alone or in conjunction with others, during the
Term shall be the sole property of the Company to the maximum extent permitted
by applicable law and, to the extent permitted by law, shall be “works made for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.A.,
Section 101). The Company shall be the sole owner of all patents, copyrights,
trade secret rights, and other intellectual property or other rights in
connection therewith. The Executive hereby assigns to the Company all right,
title and interest he may have or acquire in all such Inventions; provided,
however, that the Chief Executive Officer may in his or her sole discretion
agree to waive the Company’s rights pursuant to this Section 5(c) with respect
to any Invention that is not directly or indirectly related to the Business (as
defined in Section 6(a) below). The Executive further agrees to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents, copyrights or other rights on such Inventions in
any and all countries, and to that end the Executive will execute all documents
necessary:
 
(i)  To apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and
 
(ii)  To defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.
 
(d)  The Executive acknowledges that while performing the services under this
Agreement the Executive may locate, identify and/or evaluate patented or
patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company or one of its affiliates (the “Third
Party Inventions”). The Executive understands, acknowledges and agrees that all
rights to, interests in or opportunities regarding all Third-Party Inventions
identified by the Company, any of its affiliates or the officers, directors,
employees (including the Executive), agents or consultants of either of the
foregoing during the Employment Term shall be and remain the sole and exclusive
property of the Company or such affiliate and the Executive shall have no rights
whatsoever to such Third-Party Inventions and will not pursue for himself or for
others any transaction relating to the Third-Party Inventions which is not on
behalf of the Company.
 
(e)  Executive agrees that he will promptly disclose to the Company, or to any
designee of the Company, all improvements, Inventions made or conceived or
reduced to practice or learned by Executive, either alone or jointly with
others, during the Term.
 
(f)  The provisions of this Section 5 shall survive any termination of this
Agreement.
 
4

--------------------------------------------------------------------------------


 
6.  Non-Solicitation and Non-Disparagement.
 
(a)  During the Term and for a period of 12 months thereafter, the Executive
shall not, directly or indirectly, without the prior written consent of the
Company:
 
(i)  Solicit or induce any employee of the Company or any of its affiliates to
leave the employ of the Company or any such affiliate; hire for any purpose any
employee of the Company; hire for any purpose any former employee of the Company
or any affiliate of the Company who left the employment of the Company or any
affiliate within the preceding twelve month period;
 
(b)  The Company and the Executive each agree that both prior to and during the
Term and at all times thereafter, neither party shall willfully or
intentionally, directly or indirectly disparage, whether or not true, the name
or reputation of the other party or any of the Company’s affiliates, including
but not limited to, any officer, director, employee or shareholder of the
Company or any of its affiliates.
 
(c)  The Executive hereby acknowledges that any breach or threatened breach of
any of the terms of Section 5 or 6 of hereof will result in substantial,
continuing and irreparable injury to the Company. Therefore, in addition to any
other remedy that may be available to the Company, the Company will be entitled
to seek injunctive or other equitable relief by a court of appropriate
jurisdiction, in the event of any breach or threatened breach of the terms of
Section 5 or 6 hereof. The Company and the Executive agree that any such action
for injunctive or equitable relief shall be heard in a state or federal court
located in the State of California and each of the parties hereto agrees to
accept service of process by registered or certified mail and to otherwise
consent to the jurisdiction of such courts.
 
(d)  The rights and remedies of the Company enumerated in Section 6(d) shall be
in addition to and not in lieu of any other rights and remedies available to the
Company at law or in equity. If any of the covenants contained in this Section
6, or any part of any of them, is hereafter construed or adjudicated to be
invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants or rights or remedies which shall be given full effect
without regard to the invalid portions. If any of the covenants contained in
this Section 6 is held to be invalid or unenforceable because of the duration of
such provision or the area covered thereby, the parties agree that the court
making such determination shall have the power to reduce the duration and/or
area of such provision and in its reduced form such provision shall then be
enforceable. No such holding of invalidity or unenforceability in one
jurisdiction shall bar or in any way affect the Company’s right to the relief
provided in this Section 6 or otherwise in the courts of any other state or
jurisdiction within the geographical scope of such covenants as to breaches of
such covenants in such other respective states or jurisdictions, such covenants
being, for this purpose, severable into diverse and independent covenants.
 
(e)  The provisions of this Section 6 shall survive any termination of this
Agreement.
 
7.  Representations and Warranties.
 
(a)  The Executive hereby represents and warrants to the Company as follows:
 
(i)  Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound; and
 
5

--------------------------------------------------------------------------------


 
(ii)  The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any Persons are required for the Executive to execute and deliver
this Agreement or perform his duties and other obligations hereunder.
 
(b)  The Company hereby represents and warrants to the Executive that this
Agreement and the employment of the Executive hereunder have been duly
authorized by and on behalf of the Company, including, without limitation, by
all required action by the Board.
 
8.  Termination. Notwithstanding any provision of this Agreement to the
contrary, the Executive’s employment hereunder shall be terminated upon the
Executive’s death and may also be terminated as follows:
 
(a)  The Executive’s employment hereunder may be terminated by written notice to
the Executive from the Chief Executive Officer or the Board for Cause, effective
upon the date of delivery of such notice. Any of the following actions by the
Executive shall constitute “Cause”:
 
(i)  The willful and repeated failure or refusal by the Executive to perform his
duties hereunder that is not cured by the Executive within 30 days after written
notice thereof is given to the Executive by the Company;
 
(ii)  Any willful, intentional or grossly negligent act by the Executive having
the effect of injuring, in a material way (whether financial or otherwise), the
Business or reputation of the Company or any of its affiliates;
 
(iii)  Willful and material misconduct by the Executive in respect of the duties
or obligations of the Executive under this Agreement, including, without
limitation, insubordination with respect to directions received by the Executive
from the Chief Executive Officer, unless such direction was contrary to
directions given by the Board;
 
(iv)  The Executive’s conviction of any felony or a misdemeanor involving a
crime of moral turpitude (including entry of a nolo contendere plea);
 
(v)  The determination by the Company based upon clear and convincing evidence,
after a reasonable and good-faith investigation by the Company following a
written allegation by another employee of the Company, that the Executive
engaged in material harassment prohibited by law (including, without limitation,
age, sex or race discrimination);
 
(vi)  Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony);
 
(vii)  A breach by the Executive of any of the provisions of Sections 5 or 6
hereof; or
 
6

--------------------------------------------------------------------------------


 
(viii)  A material breach by the Executive of any material provision of this
Agreement (other than those contained in Sections 5 or 6 hereof, which are
governed by clause (vii) above) that is not cured by the Executive within 30
days after written notice thereof is given to the Executive by the Company.
 
Any determination of Cause under this Section 8(a) will be made by the Board.
With respect to any such determination, the Board will act fairly and in utmost
good faith and will give the Executive and his counsel an opportunity to appear
and be heard at a meeting with the Board and present evidence on the Executive’s
behalf.
 
(b)  The Executive’s employment hereunder may be terminated by the Chief
Executive Officer as a result of the Executive’s Disability. For purposes of
this Agreement, a termination for “Disability” shall occur (i) when the Chief
Executive Officer has provided a written termination notice to the Executive
supported by a written statement from a reputable independent physician to the
effect that the Executive has become so physically or mentally incapacitated as
to be unable to resume, within the ensuing 6 months, his employment hereunder by
reason of physical or mental illness or injury, or (ii) upon delivery of a
written termination notice to the Executive by the Chief Executive Officer after
the Executive has been unable to substantially perform his duties hereunder for
60 or more consecutive days, or more than 90 days in any 12 month period, by
reason of any physical or mental illness or injury. For purposes of this Section
8(b), the Executive agrees to make himself available and to cooperate in any
reasonable examination by a reputable independent physician selected by the
Company and reasonably satisfactory to the Executive. 
 
(c)  The Executive’s employment hereunder may be terminated by the Company (or
an entity that is a successor to the Company) by written notice to the Executive
upon the occurrence of a Change of Control. For purposes of this Agreement,
“Change of Control” means (i) the acquisition, directly or indirectly, following
the date hereof by any person (as such term is defined in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended), in one transaction
or a series of related transactions, of securities of the Company representing
in excess of fifty percent (50%) of the combined voting power of the Company’s
then outstanding securities if such person or his or its affiliate(s) do not own
in excess of 50% of such voting power on the date of this Agreement, or (ii) the
sale or transfer by the Company (whether direct or indirect, by sale of assets
or stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).
 
(d)  The Executive’s employment hereunder may be terminated by the Executive by
written notice to the Company for Good Reason, effective upon the date of
delivery of such notice. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following:
 
(i)  A material breach by the Company of Section 4, Section 6(b) or Section 7(b)
of this Agreement which is not cured by the Company within 30 days after written
notice thereof is given to the Company by the Executive;
 
(ii)  A change in the lines of reporting such that the Executive no longer
directly reports to either the Chief Executive Officer or to the Board;
 
(iii)  A reduction in the Executive’s compensation or other benefits except such
a reduction in connection with a general reduction in compensation or other
benefits of all senior executives of the Company
 
7

--------------------------------------------------------------------------------


 
(iv)  A material reduction in Executive’s authority, duties, responsibilities,
or title; or
 
(v)  A relocation of Executive’s principal place of performance by more than
fifty (50) miles from the Company’s current South San Francisco office location.
 
(e)  The Executive’s employment may be terminated by the Company for any reason
or no reason by delivery of written notice to the Executive effective thirty
(30) days after the date of delivery of such notice.
 
(f)  The Executive’s employment may be terminated by the Executive in the
absence of a Good Reason by delivery of written notice to the Company effective
thirty (30) days after the date of delivery of such notice.
 
9.  Compensation Following Termination.
 
(a)  If the Executive’s employment is terminated during the Term as a result of
his death or Disability, the Company shall promptly pay to the Executive or to
the Executive’s estate, as applicable, his then current Base Salary, any accrued
but unpaid Discretionary Bonus, the value of his accrued unused vacation days,
and expense reimbursement amounts through the date of death or Disability.
 
(b)  If the Executive’s employment is terminated during the Term (i) by the
Company for Cause or (ii) by the Executive in the absence of a Good Reason, the
Company shall continue paying to the Executive through the date of termination
his then current Base Salary, the value of his accrued unused vacation days, and
expense reimbursement amounts (collectively, the “Accrued Compensation”), and
the Executive shall have no further entitlement to any other compensation or
benefits from the Company.
 
(c)  If the Executive’s employment is terminated during the Term by the Company
(or its successor) upon the occurrence of a Change of Control, then the Company
(or its successor, as applicable) shall (i) pay the Executive the Accrued
Compensation through the date of such termination; (ii) continue to pay to the
Executive his then current annualized Base Salary and provide him with health
insurance (on the identical terms as then provided to all other employees of the
Company) for a period of twelve (12) months following the date of such
termination; (iii) provide Executive with the maximum amount of his
Discretionary Bonus for which he would have been eligible for the year in which
the termination occurs, assuming full performance, and pro-rated for the number
of months that Executive was employed by the Company for such year and (iv)
immediately accelerate the vesting of Executive’s unvested Option to provide for
twelve (12) additional months of vesting.
 
(d)  If the Executive’s employment is terminated during the Term either (i) by
the Company other than for Cause, upon a Change of Control, or as a result of
the Executive’s death or Disability or (ii) by the Executive for a Good Reason,
then the Company shall pay the Executive or his estate, heirs, successors, or
assigns (1) the Accrued Compensation through the date of such termination; (2)
continue to pay to the Executive his then current annualized Base Salary and
provide him with health insurance (on the identical terms as then provided to
all other employees of the Company) for a period of twelve (12) months following
the date of such termination;(iii) provide Executive with the maximum amount of
his Discretionary Bonus for which he would have been eligible for the year in
which the termination occurs, assuming full performance, and pro-rated for the
number of months that Executive was employed by the Company for such year; and
(iv) immediately accelerate the vesting of Executive’s unvested Option to
provide for twelve (12) additional months of vesting.
 
8

--------------------------------------------------------------------------------


 
(e)  If the Company elects not to renew this Agreement at the end of the Initial
Term or any Additional Term thereafter other than for Cause or the Executive
elects not to renew this Agreement at the end of the Initial Term or any
Additional Term for Good Reason, then the Company shall pay the Executive (1)
the Accrued Compensation through the date of such termination; (2) continue to
pay to the Executive his then current annualized Base Salary and provide him
with health insurance (on the identical terms as then provided to all other
employees of the Company) for a period of twelve (12) months following the date
of such termination; (iii) provide Executive with the maximum amount of his
Discretionary Bonus for which he would have been eligible for the year in which
the termination occurs, assuming full performance, and pro-rated for the number
of months that Executive was employed by the Company for such year; and (iv)
immediately accelerate the vesting of Executive’s unvested Option to provide for
twelve (12) additional months of vesting.
 
(f)  This Section 9 sets forth the only obligations of the Company with respect
to the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided
for in this Section 9.
 
(g)  Unless otherwise expressly agreed to in writing by the Company and
Executive, upon termination of the Executive’s employment with the Company for
any reason, the Executive shall be deemed to have resigned as an officer of the
Company and, if applicable, as a director and officer of any subsidiary of the
Company, effective as of the date of such termination.
 
(h)  Notwithstanding anything to the contrary contained in this Section 9, other
than the Accrued Compensation, the Company shall have no obligation to pay, and
Executive shall have no obligation to receive, any compensation or other
consideration upon termination of Executive’s employment unless Executive
executes a separate agreement releasing the Company from any and all liability
relating to or in connection with Executive’s employment, including the
termination of Executive’s employment.
 
(i)  The provisions of this Section 9 shall survive any termination of this
Agreement.
 
10.  Miscellaneous.
 
(a)  This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of California, without giving effect to
its principles of conflicts of laws.
 
(b)  Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 5 or 6 hereof), or regarding the interpretation
thereof, shall be finally settled by arbitration conducted in California in
accordance with the commercial arbitration rules of the American Arbitration
Association then in effect before a single arbitrator appointed in accordance
with such rules. Judgment upon any award rendered therein may be entered and
enforcement obtained thereon in any court having jurisdiction. The arbitrator
shall have authority to grant any form of appropriate relief, whether legal or
equitable in nature, including specific performance. For the purpose of any
judicial proceeding to enforce such award or incidental to such arbitration or
to compel arbitration and for purposes of Sections 5 and 6 hereof, the parties
hereby submit to the exclusive jurisdiction of the courts of the State of
California, San Mateo County or the United States District Court for the
appropriate district of California and agree that service of process in such
arbitration or court proceedings shall be satisfactorily made upon either party
if sent by registered mail addressed to such party at the address referred to in
paragraph (g) below. The costs of such arbitration shall be borne consistent
with the requirements for enforceability of arbitration agreements under
California law. Judgment on the arbitration award may be entered by any court of
competent jurisdiction.
 
9

--------------------------------------------------------------------------------


 
(c)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, legal representatives, successors
and permitted assigns.
 
(d)  This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets.
 
(e)  This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.
 
(f)  The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.
 
(g)  All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mail. Either party may designate another
address, for receipt of notices hereunder, by giving notice to the other party
in accordance with this paragraph (g).
 
(h)  This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.
 
(i)  As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.
 
(j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
(k) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as an instrument under seal as of the date first above written.

       
HANA BIOSCIENCES, INC.
 
   
   
    By:   /s/ Mark J. Ahn       

--------------------------------------------------------------------------------

Mark J. Ahn
President & Chief Executive Officer

       
EXECUTIVE
 
   
   
    By:   /s/ Steven R. Deitcher      

--------------------------------------------------------------------------------

Steven R. Deitcher


 
11

--------------------------------------------------------------------------------
















 







